DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Response to Arguments
The previous claim objections are withdrawn in light of the previous claim amendments.  
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-13, 16-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170210378 (“Gunaratne”) in view of US 20200159215 (“Ding”).

As per Claim(s) 1 and 13, Gunaratne discloses a method carried out by a vehicle, the method comprising: 
identifying, by a processor of the vehicle, a prospective task to be performed by the vehicle (see at least abstract, [0054]-[0061]: safe trajectory); obtaining, by the processor, a confidence in an accuracy of an output of a module (see at least [0054]-[0061]); determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task (see at least abstract, [0054]-[0061]: host vehicle executes fail-safe); determining, by the processor, that the obtained confidence exceeds a threshold confidence that is associated with the prospective task (see at least [0054]-[0061]); and in response to determining that the obtained confidence exceeds the threshold confidence, performing, by the processor, the prospective task (see at least [0054]-[0061]).
Gunaratne does not explicitly disclose wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data. 
	However, Ding teaches wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data (see at least abstract, [0008], [0025]-[0027], [0049]-[0050]: planning system 110 can use the importance scores 116 by, for example, allocating a greater amount of computational resources to processing data characterizing the high-priority agents than the low-priority agents in generating the planning decisions). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Ding in order to provide the planning system with timely and accurate prediction data to generate planning decisions that cause the vehicle to travel along a safe and comfortable trajectory. 

As per Claim(s) 2, Gunaratne discloses wherein the prospective task comprises taking a given trajectory (see at least abstract, [0054]-[0061]: safe trajectory; safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 3, Gunaratne discloses wherein taking the given trajectory comprises maintaining a current trajectory (see at least abstract, [0054]-[0061]: safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 4, Gunaratne discloses wherein taking the given trajectory comprises taking a trajectory different from a current trajectory (see at least abstract, [0054]-[0061]: safe trajectory can be, for example, a trajectory where the host vehicle 10 will not cross the predicted trajectory 16 for the surrounding vehicle 14. In some instances, such safe trajectory can be following a previously planned trajectory for the vehicle when the previously planned trajectory of the host vehicle 10 is determined as being safe).

As per Claim(s) 6, Gunaratne discloses wherein the output of the module comprises a predicted trajectory of at least one of the vehicle and a road agent (see at least abstract, [0054]-[0061]: safe trajectory).

As per Claim(s) 8, Gunaratne discloses wherein obtaining the confidence in the accuracy of the output of the module comprises selecting the module based on the prospective task and obtaining a confidence in an accuracy of an output of the selected module (see at least abstract, [0054]-[0061]: surrounding vehicle trajectory prediction module; safe trajectory determination module; fail-safe module).

As per Claim(s) 9, Gunaratne does not explicitly disclose increasing the amount of resources allocated to the module includes increasing power to the module. 
	However, Ding teaches increasing the amount of resources allocated to the module includes increasing power to the module (see at least abstract, [0008], [0025]-[0027]: computational resources available on-board the vehicle (e.g., memory, computing power, or both), [0049]-[0050]: planning system 110 can use the importance scores 116 by, for example, allocating a greater amount of computational resources to processing data characterizing the high-priority agents than the low-priority agents in generating the planning decisions, [0067]). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Ding in order to provide the planning system with timely and accurate prediction data to generate planning decisions that cause the vehicle to travel along a safe and comfortable trajectory. 

As per Claim(s) 10, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and causing the vehicle to perform the prospective task comprises causing the vehicle to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 11, Gunaratne discloses wherein performing the prospective task comprises the vehicle autonomously performing the prospective task (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 12, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and the vehicle autonomously performs the prospective task to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 16, Gunaratne discloses wherein the instructions that cause the vehicle to perform the prospective task comprise instructions that cause the vehicle to autonomously perform the prospective task (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 17, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and the instructions that cause the vehicle to perform the prospective task comprise instructions that cause the vehicle to take the given trajectory (see at least abstract, [0054]-[0061], [0084]).

As per Claim(s) 18, Gunaratne discloses a method carried out by a vehicle, the method comprising: 
identifying, by a processor of the vehicle, a prospective task to be performed by the vehicle (see at least abstract, [0054]-[0061]: safe trajectory); obtaining, by a processor of the vehicle, a confidence in an accuracy of an output of a module; making a determination by a processor of the vehicle, whether the obtained confidence exceeds a threshold confidence that is associated with the prospective task (see at least [0054]-[0061]); determining, by the processor, that the obtained confidence does not exceed the threshold confidence and performing an alternative task different from the prospective task (see at least abstract, [0054]-[0061]: host vehicle executes fail-safe); if the determination is that the obtained confidence exceeds the threshold confidence, performing, by a processor of the vehicle, the prospective task (see at least [0054]-[0061], [0084]). 
Gunaratne does not explicitly disclose wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data. 
	However, Ding teaches wherein the alternative task comprises increasing the accuracy of the output of the module by increasing an amount of one or more computational resources allocated to the module and used by the module to process data (see at least abstract, [0008], [0025]-[0027], [0049]-[0050]: planning system 110 can use the importance scores 116 by, for example, allocating a greater amount of computational resources to processing data characterizing the high-priority agents than the low-priority agents in generating the planning decisions, [0067]). 
	As a result, it would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Gunaratne by incorporating the teachings of Ding in order to provide the planning system with timely and accurate prediction data to generate planning decisions that cause the vehicle to travel along a safe and comfortable trajectory. 

As per Claim(s) 20, Gunaratne discloses wherein: the prospective task comprises taking a given trajectory, and performing the alternative task comprises causing the vehicle to take an alternative trajectory different from the given trajectory (see at least abstract, [0054]-[0061]: safe trajectory; host vehicle executes fail-safe).

As per Claim(s) 21, Gunaratne discloses wherein the module processes data obtained from one or more sensors of the vehicle (see at least abstract, [0054]-[0061]: safe trajectory; sensors in the sensor system 22).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Ding, and further in view of US 20190071091 (“Zhu”).
As per Claim(s) 5 and 15, Gunaratne does not explicitly disclose wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action. 
However, Zhu teaches wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action (see at least abstract, [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gunaratne by incorporating wherein identifying the prospective task comprises detecting an action of a driver of the vehicle and predicting that the driver is attempting to cause the vehicle to perform the prospective task based on the detected action as taught by Zhu in order to provide lane assistance to a driver.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Ding, and further in view of US 20200353920 (“Sun”).
As per Claim(s) 7 and 14, Gunaratne does not explicitly disclose wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory. 
However, Sun teaches wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory (see at least abstract, [0050], [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Gunaratne by incorporating wherein: the output of the module comprises a distribution of predicted trajectories, the obtained confidence in the accuracy of the output of the module comprises a confidence in an accuracy of the distribution of the predicted trajectories, and each predicted trajectory in the distribution is associated with a respective probability that at least one of the vehicle and a road agent will take the predicted trajectory as taught by Sun in order to avoid a collision with the moving object based on the probabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668